t c memo united_states tax_court kris a missall petitioner v commissioner of internal revenue respondent docket no filed date kris a missall pro_se heidi i hansen for respondent memorandum opinion halpern judge this case is before us to redetermine deficiencies in and additions to tax determined by respondent respondent has moved for summary_judgment and to impose a penalty under sec_6673 the motion petitioner objects the response we shall grant the motion in both respects we shall also strike this case from the trial session of the court set to begin date in phoenix arizona and enter a decision for respondent this court may grant summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b in pertinent part rule d provides when a motion for summary_judgment is made and supported an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response must set forth specific facts showing that there is a genuine issue for trial in support of his request for summary_judgment respondent sets forth the following facts with respect to his determinations which facts petitioner does not contest and which we shall take as true for purposes of disposing of the motion by notice_of_deficiency dated date respondent determined deficiencies in and additions to tax as follows unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure additions to tax sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure to be determined to be determined dollar_figure dollar_figure by the amended petition petitioner assigns error to respondent’s determinations claiming only that he is exempt from federal_income_tax in further support of his request for summary_judgment respondent relies on a declaration of jeanne m bechtold the declaration a tax compliance officer employed by the internal_revenue_service irs in its phoenix arizona office ms bechtold attests to the authenticity of exhibits exs through attached to the declaration exhibits through consist of the information returns processing file on-line transcripts irps for petitioner for taxable_year sec_2002 through the irp shows that petitioner had self-employment compensation from water resources international inc of dollar_figure the and irps show that petitioner had self- employment compensation from arizona environmental progress inc of dollar_figure and dollar_figure respectively exhibit sec_2 through consist of forms certificate of assessments payments and other specified matters the forms show that petitioner failed to file federal_income_tax returns for and petitioner does not challenge the declaration except with respect to the accuracy of the amounts of self-employment_income derived from the irps petitioner states the figures used in the section of the motion entitled ‘applicability of income tax’ are inaccurate petitioner neither denies that he received self-employment_income nor states to what extent the figures are inaccurate petitioner has not carried his burden under rule d of showing that there is a material issue of fact in dispute with respect to the claim in the declaration that he received self-employment_income in the amounts set forth therein see generally thorpe v commissioner tcmemo_1997_ granting partial summary_judgment where taxpayer failed to come forward with any evidence of specific amounts excludable from gross_income as damages received on account of personal injuries or sickness we accept the facts set forth in the declaration as true for purposes of disposing of respondent’s request for summary_judgment respondent has established that petitioner failed to report income in the amounts stated in the declaration for the years in issue and failed to file returns for those years petitioner’s only defense to respondent’s determinations is his claim that he is exempt from federal_income_tax petitioner cites nothing persuasive in support of that claim in one of the documents received by the irs and attached to the declaration petitioner asserts that he is a utah sole corporation exempt from federal_income_tax under sec_501 of the internal_revenue_code sec_501 applies to religious or apostolic associations or corporations petitioner has shown nothing to support the claim that he is an organization of any kind nor is there any merit to petitioner’s implied claim in the response that compensation_for labor is not subject_to tax sec_61 provides in part a general definition-- except as otherwise provided in this subtitle gross_income means all income from whatever source derived including but not limited to the following items compensation_for services including fees commissions fringe_benefits and similar items in 640_f2d_1014 9th cir the court_of_appeals said compensation_for labor or services paid in the form of wages or salary has been universally sic held by the courts of this republic to be income subject_to the income_tax laws currently applicable petitioner claims that he has many more court cases regarding my position showing just the opposite is true yet petitioner cites neither cases nor other persuasive authority in support of that claim thus petitioner has made no legal argument that precludes summary_judgment in respondent’s favor with respect to the deficiencies in tax determined by respondent the commissioner bears the burden of production with respect to penalties and additions to tax sec_7491 notwithstanding that petitioner did not specifically assign error to respondent’s determinations of additions to tax under sec_6651 and sec_6654 respondent has carried that burden sec_6651 imposes an addition_to_tax when a taxpayer fails to file a timely return the amount of the addition is equal to percent of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of percent for returns more than months delinquent respondent offered uncontroverted evidence that petitioner failed to file federal_income_tax returns for the years in issue ie and because the returns for these years are all more than months late sec_6651 imposes on petitioner the maximum 25-percent addition_to_tax for each year sec_6651 imposes an addition_to_tax when a taxpayer fails to pay the amount of tax shown on a return by the prescribed date the amount of the addition is equal to percent of the tax for each month or fraction thereof during which the tax remains unpaid up to a maximum addition of percent under sec_6020 when any taxpayer fails to make any return required_by_law the irs acting for the secretary_of_the_treasury must make a return from such information as it can obtain under sec_6651 any return so made is treated as the taxpayer’s return for purposes of sec_6651 respondent offered uncontroverted evidence that petitioner failed to pay any federal_income_tax for the years in issue because the irs made a return for each year pursuant to sec_6020 sec_6651 imposes on petitioner an addition_to_tax for each year sec_6654 imposes an addition_to_tax when a taxpayer fails to pay a required_installment of estimated income_tax each required_installment is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is the lesser_of percent of the tax_shown_on_the_return for the taxable_year or if the taxpayer filed no return percent of the tax for that year or percent of the tax_shown_on_the_return if any for the preceding_taxable_year sec_6654 respondent offered uncontroverted evidence that petitioner failed to file a return for every year in issue and for every year preceding a year in issue thus petitioner’s required_annual_payment for each year in issue wa sec_90 percent of the tax for that year because petitioner failed to pay any federal_income_tax for the years in issue sec_6654 imposes on petitioner an addition_to_tax for each year under sec_6673 and b this court may require a taxpayer to pay a penalty not in excess of dollar_figure if the taxpayer has instituted or maintained a proceeding primarily for delay or the taxpayer’s position is frivolous or groundless we can see no reason for this case other than delay moreover petitioner’s whole case is groundless and his arguments are frivolous a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law e g 115_tc_523 petitioner has offered no plausible argument that he is exempt from federal_income_tax indeed his arguments employ familiar tax-protester rhetoric that has been universally rejected by this and other courts see eg 737_f2d_1417 5th cir 114_tc_136 petitioner has failed to report substantial amounts of income for years and deserves a substantial penalty for initiating this proceeding we shall therefore require petitioner to pay a penalty under sec_6673 of dollar_figure an appropriate order will be issued and decision will be entered under rule
